20-10410-hcm Doc#79 Filed 05/29/20 Entered 05/29/20 14:29:14 Main Document Pg 1 of
                                       19



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

   IN RE:                                          §
                                                   §        CASE NO. 1:20-10410-HCM
   3443 ZEN GARDEN, L.P.                           §
                                                   §        Chapter 11
          DEBTOR.                                  §

                  TRUSTEE'S MOTION FOR ENTRY OF AN ORDER
            ESTABLISHING PROCEDURES FOR INTERIM COMPENSATION
             AND REIMBURSEMENT OF EXPENSES FOR PROFESSIONALS

                 This pleading requests relief that may be adverse to your
                 interests.

                 If no timely response is filed within 21 days from the date of
                 service, the relief requested herein may be granted without a
                 hearing being held.

                 A timely filed response is necessary for a hearing to be held.

  TO THE HONORABLE H. CHRISTOPHER MOTT, UNITED STATES BANKRUPTCY
  JUDGE:

         Gregory S. Milligan, Chapter 11 Trustee (“Trustee”) of the bankruptcy estate (the “Estate”)

  of 3443 Zen Garden L.P. (the “Debtor”) files this motion (the "Motion") pursuant to sections

  105(a) and 331 of title 11 of the United States Code (the "Bankruptcy Code"), Rule 2016(a) of the

  Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules"), and the Local Court Rules of

  the United States Bankruptcy Court for the Western District of Texas (the "Local Rules"),

  including the Guidelines for Compensation and Expense Reimbursement of Professionals in

  Complex Chapter 11 Cases (the "Local Rule Guidelines"), for entry of an order substantially in

  the form attached hereto as Exhibit A (the "Proposed Order"), authorizing and establishing

  procedures for compensation and reimbursement of professionals on a monthly basis, comparable

  to those procedures established in this District in other chapter 11 cases. In support thereof, the


   TRUSTEE’S MOTION TO ESTABLISH PROFESSIONAL                                     PAGE 1 OF 10
   COMPENSATION AND REIMBURSEMENT PROCEDURES
20-10410-hcm Doc#79 Filed 05/29/20 Entered 05/29/20 14:29:14 Main Document Pg 2 of
                                       19



  Trustee respectfully represents as follows:

                                 I. JURISDICTION AND VENUE

          1.     This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

  and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this

  Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                        II. BACKGROUND

          2.     Certain petitioning creditors (the “Petitioning Creditors”) initiated the above-

  captioned bankruptcy case (the “Case”) by filing an involuntary chapter 11 petition on March 22,

  2020 (the “Petition Date”).

          3.     This Court entered its Consent Order for Entry of Relief (ECF No. 11, the “Relief

  Order”) on April 8, 2020 (the “Relief Order Entry Date”).

          4.     On April 9, 2020, the Petitioning Creditors filed their Expedited Motion for Order

  Requiring Appointment of a Chapter 11 Trustee. See ECF No. 14. This Court entered its Order

  Requiring Appointment of a Chapter 11 Trustee on April 15, 2020. See ECF No. 27. The United

  States Trustee filed its Application for Order Approving Appointment of the Trustee and the Court

  granted it on April 22, 2020 (the “Appointment Date”), appointing the Trustee. See ECF Nos. 35

  & 36.

                                    III. RELIEF REQUESTED

          5.     The Trustee requests the entry of an order authorizing and establishing procedures

  for compensation and reimbursement of professionals on a monthly basis, comparable to those

  procedures established in this District in other chapter 11 cases. The proposed procedures will

  enable the Court, the United States Trustee, and all other creditors and parties in interest to

  effectively monitor the professionals' fees and expenses as they are incurred in the Case. The


   TRUSTEE’S MOTION TO ESTABLISH PROFESSIONAL                                   PAGE 2 OF 10
   COMPENSATION AND REIMBURSEMENT PROCEDURES
20-10410-hcm Doc#79 Filed 05/29/20 Entered 05/29/20 14:29:14 Main Document Pg 3 of
                                       19



  predicates for the relief requested herein are sections 105(a) and 331 of the Bankruptcy Code,

  Bankruptcy Rule 2016(a), and the Local Rule Guidelines.

                    IV. THE PROPOSED COMPENSATION PROCEDURES

         6.      The Trustee has filed applications to retain professionals in the Case under section

  327 of the Bankruptcy Code and may file additional such applications. All such professionals

  would be subject to the compensation and reimbursement procedures set forth in this Motion.

         7.      The Trustee proposes that the payment of compensation and reimbursement of

  expenses of the professionals (the "Compensation Procedures") be structured as follows:

             a. No later than the 20th day of each calendar month following the month for which
  compensation is sought, each professional seeking interim allowance of its fees and expenses shall
  serve a statement (including the relevant time entry and description and expense detail) for
  temporary allowance of compensation for services rendered and reimbursement of expenses
  incurred during the preceding month (a "Monthly Fee Statement") (redacted if necessary to protect
  confidential information), by hand, overnight delivery, or email, on the following parties (each, a
  “Notice Party” and collectively, the "Notice Parties"): (i) 3443 Zen Garden, LP, Attn: Gregory S.
  Milligan, Chapter 11 Trustee, P.O. Box 90099, Austin, Texas 78709-0099
  (gmilligan@harneypartners.com); (ii) Counsel for the Trustee: Wick Phillips Gould & Martin,
  LLP, 3131 McKinney Ave., Suite 100, Dallas, Texas 75204, Attn: Jason M. Rudd
  (jason.rudd@wickphillips.com); (iii) counsel for Romspen Mortgage Limited Partnership: Foley
  & Lardner LLP, Attn: Thomas Scannell, 2021 McKinney Avenue, Suite 1600, Dallas, TX 75201;
  (tscannell@foley.com) and (iv) counsel for the United States Trustee, Office of the United States
  Trustee, Attn: Shane P. Tobin, 903 San Jacinto Blvd., Room 230, Austin, TX 78701
  (Shane.P.Tobin@usdoj.gov).

              b. Any professional that fails to serve a Monthly Fee Statement for a particular month
  may make request for those fees with the next Interim Fee Application. All Monthly Fee
  Statements shall include a summary of previous Monthly Fee Statements and amount paid and
  remaining to be paid for prior Monthly Fee Statements. Notwithstanding anything contained herein
  to the contrary, the first Monthly Fee Statement submitted by each professional shall cover the
  period from the Relief Order Entry Date through and including May 31, 2020 and shall be filed no
  later than June 22, 2020.

               c. The Monthly Fee Statement shall not be filed with the Court and a courtesy copy
  need not be delivered to chambers because (i) this Motion is not intended to alter the fee application
  requirements outlined in sections 330 and 331 of the Bankruptcy Code and (ii) professionals are
  still required to serve and file interim and final applications for approval of fees and expenses in
  accordance with the relevant provisions of the Bankruptcy Code, the Bankruptcy Rules, and the
  Local Rules.

   TRUSTEE’S MOTION TO ESTABLISH PROFESSIONAL                                       PAGE 3 OF 10
   COMPENSATION AND REIMBURSEMENT PROCEDURES
20-10410-hcm Doc#79 Filed 05/29/20 Entered 05/29/20 14:29:14 Main Document Pg 4 of
                                       19



              d. Each Monthly Fee Statement must contain a list of the individuals and the
  individuals' respective titles (e.g., attorney, paralegal, etc.) who provided services during the
  statement period; the individuals' respective billing rates; the aggregate hours spent by each
  individual; a reasonably detailed breakdown of the fees and expenses incurred; and
  contemporaneously maintained time entries for each individual in increments of tenths (1/10) of
  an hour or as close thereto as practicable (unless otherwise authorized by the Court).

              e. Each Notice Party shall have ten (10) calendar days after receiving the Monthly Fee
  Statement to review the statement (the "Review Period”) and, if the Notice Party objects to the
  compensation or reimbursement sought in a particular statement, such Notice Party shall, within
  the Review Period (the "Objection Deadline"), serve upon the professional to whose Monthly Fee
  Statement the Notice Party objects (with a copy to the other Notice Parties) a written "Notice of
  Objection to Fee Statement," setting forth the specific nature of the Notice Party's objection and
  the amount of fees or expenses at issue (with reference to particular time entries or portions thereof
  or particular expenses, as the case may be).

             f. If no objection is served by any of the Notice Parties on or before the Objection
  Deadline, the Trustee shall promptly pay eighty percent (80%) of the fees and one hundred percent
  (100%) of the expenses identified in each Monthly Fee Statement.

             g. If the Trustee objects or receives an objection to a particular Monthly Fee Statement
  from a Notice Party, the Trustee shall withhold payment of that portion of the Monthly Fee
  Statement to which the objection is directed and promptly pay the remainder of the fees and
  disbursements in the percentages set forth in paragraph (f).

              h. If the parties to an objection resolve their dispute following the service of a Notice
  of Objection to Fee Statement and if the party whose Monthly Fee Statement was objected to
  serves on all Notice Parties a statement indicating that the objection is withdrawn and describing
  the terms of the resolution, then the Trustee shall promptly pay in accordance with paragraph (f)
  that portion of the Monthly Fee Statement that is no longer subject to an objection.

             i. All objections that the parties do not resolve shall be preserved and presented to the
  Court at the next interim or final fee application hearing to be heard by the Court in accordance
  with paragraph (k) below.

              j. The service of an objection in accordance with paragraph (e) above shall not
  prejudice the objecting party's right to object to any fee application made to the Court in accordance
  with the Bankruptcy Code on any ground regardless of whether the objecting party raised the
  ground in an objection under paragraph (e) above. Furthermore, the decision by any party not to
  object to a Monthly Fee Statement shall not waive or prejudice that party's right to object to any
  fee application subsequently made to the Court in accordance with the Bankruptcy Code.

              k. Each professional shall file with the Court and serve on the Notice Parties an
  application (an "Interim Fee Application") for interim allowance of compensation and
  reimbursement of expenses sought in the Monthly Fee Statements filed during each three-month
  period (the "Interim Fee Period'') pursuant to section 331 of the Bankruptcy Code. The Interim Fee
  Application must identify the covered Monthly Fee Statements, include any other information

   TRUSTEE’S MOTION TO ESTABLISH PROFESSIONAL                                       PAGE 4 OF 10
   COMPENSATION AND REIMBURSEMENT PROCEDURES
20-10410-hcm Doc#79 Filed 05/29/20 Entered 05/29/20 14:29:14 Main Document Pg 5 of
                                       19



  requested by the Court or required by applicable Local Rules, and include a summary of all the
  professional’s requested fees and any payments made upon that request. Interim Fee Applications
  shall be filed with the Court and served on the Notice Parties. Objections, if any, to the Interim
  Fee Applications shall be filed and served upon the affected professional and the Notice Parties so
  as to be received on or before the 21st day (or the next business day if such day is not a business
  day) following service of the Interim Fee Application.

             l. The Court, in its discretion, may approve an Interim Fee Application to which no
  objections have been filed without the need for a hearing. Upon allowance by the Court of a
  professional's Interim Fee Application, the Trustee shall be authorized to promptly pay such
  professional all requested fees (including the 20% holdback) and expenses not previously paid.

             m. The pendency of an objection to payment of compensation or reimbursement of
  expenses shall not disqualify a professional from the future payment of compensation or
  reimbursement of expenses pursuant to the Compensation Procedures, unless otherwise ordered
  by the Court.

               n. Neither (i) the payment of or the failure to pay, in whole or in part, compensation
  for services and reimbursement of expenses under the Compensation Procedures, nor (ii) the filing
  of or the failure to file an objection to any Monthly Fee Statement or Interim Fee Application will
  bind any party in interest or the Court with respect to the allowance of interim or final applications
  for compensation for services and reimbursement of expenses of professionals. All fees and
  expenses paid to professionals in accordance with the Compensation Procedures are subject to
  disgorgement until final allowance by the Court.

              o. Any professional that fails to file an Interim Fee Application when due must wait
  until the next due date of an Interim Fee Application, but may request interim approval for more
  than one period.

             p. Professionals shall file final applications for compensation and reimbursement (the
  "Final Fee Applications") by such deadline as may be established in a confirmed chapter 11 plan
  or by order of the Court. All Final Fee Applications shall comply with the applicable provisions
  of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and applicable orders of this
  Court.

              q. Copies of all Monthly Fee Statements, Interim Fee Applications, Final Fee
  Applications, and notices of any hearings thereon (each a "Hearing Notice") must be served upon
  the Notice Parties. All other parties who file a request for service of notices pursuant to Bankruptcy
  Rule 2002 shall be entitled to receive only a copy of a Hearing Notice and a Fee Application
  Summary as required by Local Rule 2016(b)(l) in connection with each Interim Fee Application
  and each Final Fee Application. Notice given in accordance with the proposed order attached as
  Exhibit A hereto is deemed sufficient and adequate and in full compliance with the applicable
  provisions of the Bankruptcy Code, the Bankruptcy Rules and the Local Rules.




   TRUSTEE’S MOTION TO ESTABLISH PROFESSIONAL                                       PAGE 5 OF 10
   COMPENSATION AND REIMBURSEMENT PROCEDURES
20-10410-hcm Doc#79 Filed 05/29/20 Entered 05/29/20 14:29:14 Main Document Pg 6 of
                                       19



         8.       The procedures described above will enable all parties to closely monitor costs of

  administration. Moreover, such procedures will permit the Estate to maintain a more predictable

  cash flow and an efficient cash management system.

         9.       In addition, the Trustee further requests that the Court limit service of the Monthly

  Fee Statements, Interim Fee Applications, Final Fee Applications, and Hearing Notices as follows:

  (i) the Notice Parties shall be entitled to receive the Monthly Fee Statements, Interim Fee

  Applications, Final Fee Applications, and Hearing Notices and (ii) the parties requesting notice

  pursuant to Bankruptcy Rule 2002 shall be entitled to receive only the Hearing Notices and Fee

  Application Summaries. Providing notice of fee applications in this manner will permit the parties

  most active in the Case to monitor the fees and expenses incurred by professionals and will avoid

  unnecessary duplication and mailing expenses.

         10.      The Trustee will include all payments made to professionals in accordance with the

  Compensation Procedures in his monthly operating reports, identifying the amounts paid to each

  professional.

         11.      For the avoidance of doubt, these proposed Compensation Procedures shall not

  authorize payment of any expenses that are not otherwise permitted by the Bankruptcy Code, the

  Federal Rules of Bankruptcy Procedure, the local rules of this Court, and applicable law.

                               V. BASIS FOR RELIEF REQUESTED

         12.      Pursuant to section 331 of the Bankruptcy Code, all professionals are entitled to

  submit applications for interim compensation and reimbursement of expenses every 120 days, or

  more often if the Court permits. Section 331 of the Bankruptcy Code provides in relevant part as

  follows:

                  A trustee, an examiner, a debtor's attorney, or any professional
                  person employed under section 327 or 1103 of this title may apply

   TRUSTEE’S MOTION TO ESTABLISH PROFESSIONAL                                      PAGE 6 OF 10
   COMPENSATION AND REIMBURSEMENT PROCEDURES
20-10410-hcm Doc#79 Filed 05/29/20 Entered 05/29/20 14:29:14 Main Document Pg 7 of
                                       19



                  to the Court not more than once every 120 days after an order for
                  relief in a case under this title, or more often if the court permits, for
                  such compensation for services rendered before the date of such an
                  application or reimbursement for expenses incurred before such date
                  as is provided under section 330 of this title.

  11 U.S.C. § 331. Congress's intent in enacting section 331 is expressed unequivocally in the House

  and Senate Reports accompanying enactment of the Bankruptcy Code. The Court may permit more

  frequent applications if the circumstances warrant, such as in very large cases where the legal work

  is extensive and merits more frequent payments. The Court is authorized to allow and order

  disbursement to the applicant of compensation and reimbursement that is otherwise allowable

  under section 330. H.R. REP. No. 95-595, pt. 331, at 330(1977); S. Rep. No. 95-989, pt. 331, at

  41-42 (1978).

         13.      Section 105(a) of the Bankruptcy Code provides, in relevant part, that "[t]he court

  may issue any order, process, or judgment that is necessary or appropriate to carry out the

  provisions of this title." 11 U.S.C. § 105(a). Thus, the Court has the authority to enter an order

  establishing procedures for interim compensation and reimbursement of expenses.

         14.      The Compensation Procedures would promote efficiency and streamline the

  compensation process and enable the Court, the U.S. Trustee, and all other parties to effectively

  monitor the professionals' fees and expenses incurred in the Case.

         15.      Moreover, implementing the Compensation Procedures is justified in the Case

  because it presents a number of complex issues that, together with the day-to-day administration

  of the Case, must be addressed by the Estate’s limited resources. In addition, several professionals

  are involved in the Case, such that absent streamlined compensation procedures, the professional

  fee application and review process could be burdensome on the Estate, the professionals, the Court,

  and other parties.


   TRUSTEE’S MOTION TO ESTABLISH PROFESSIONAL                                          PAGE 7 OF 10
   COMPENSATION AND REIMBURSEMENT PROCEDURES
20-10410-hcm Doc#79 Filed 05/29/20 Entered 05/29/20 14:29:14 Main Document Pg 8 of
                                       19



         16.       The Compensation Procedures will (i) substantially reduce the burden imposed on

  the Court by avoiding the need for the immediate review of Monthly Fee Statements, (ii) enable

  parties in interest to monitor more closely the costs of administering this Case, (iii) diminish undue

  financial burdens on the professionals and avoid having professionals fund the costs of the

  Debtor’s reorganization, and (iv) permit the Trustee to better predict and manage his monthly cash

  needs. Procedures for compensating and reimbursing court-approved professionals have been

  established in other large chapter 11 cases. Appropriate factors to consider include "the size of

  [the] reorganization cases, the complexity of the issues involved, and the time required on the part

  of the attorneys for the debtor in providing services necessary to achieve a successful

  reorganization of the debtor . . . ." In re Intern. Horizons, Inc., 10 B.R. 895, 897 (Bankr. N.D. Ga.

  1981). The Trustee submits that the procedures sought herein are appropriate considering the

  above factors.

         17.       The proposed Compensation Procedures are similar to those established in other

  chapter 11 cases in this and other districts. See, e.g., In re Crescent Resources, LLC, Case No. 09-

  11507 (Bankr. W.D. Tex. July 27, 2009); In re TXCO Resources, Inc., Case No. 09-51807 (Bankr.

  W.D. Tex. May 20, 2009); In re Spectrum Jungle Labs Corp., Case No. 09-50455 (RBK) (Bankr.

  W.D. Tex. Mar. 19, 2009); In re Advanced Living Technologies Inc., Case No. 08-50040 (Bankr.

  W.D. Tex. Feb. 26, 2008); In re Line Corp., Case No. 0313779 (Bankr. W.D. Tex. Sept. 3, 2003);

  In re Electrosource, Inc., Case No. 01-14283 (Bankr. W.D. Sept. 12, 2002); In re Radiant

  Photonics, Case No. 01-13967 (Bankr. W.D. Tex. Jan.14, 2002); In re PointOne Operating Co.,

  Case No. 01-12978 (Bankr. W.D. Tex. Nov. 07, 2001); In re Manchester, Inc., Case No. 08-

  30703-BJH (Jointly Administered) (Bankr. N.D. Tex. Feb. 19, 2008); see also In re Asarco LLC

  et al., Case No. 05-2120 (Jointly Administered) (Bankr. S.D. Tex. Dec. 15, 2005); In re Encompass


   TRUSTEE’S MOTION TO ESTABLISH PROFESSIONAL                                       PAGE 8 OF 10
   COMPENSATION AND REIMBURSEMENT PROCEDURES
20-10410-hcm Doc#79 Filed 05/29/20 Entered 05/29/20 14:29:14 Main Document Pg 9 of
                                       19



  Services Corp. et al., Case No. 02-43582 (Jointly Administered) (Bankr. S.D. Tex. Dec. 19, 2002);

  In re Retail Concepts, Inc., Case No. 02-41016 (Bankr. S.D. Tex. Nov 6, 2002); In re EOTT Energy

  Partners, L.P., et al., Case No. 02-21730 (Jointly Administered) (Bankr. S.D. Tex. Oct. 9, 2002).

  Accordingly, the relief sought herein is in the best interests of the Debtor, its estate and creditors.

                                              VI. NOTICE

         18.     The Trustee has provided notice of the filing of the Motion either by electronic mail

  or United States First Class Mail to: (i) the Office of the United States Trustee for the Western

  District of Texas; (ii) the Debtor’s 20 largest unsecured creditors; and (iii) all parties entitled to

  notice pursuant to Bankruptcy Rule 2002 and Local Rule 9013. Due to the nature of the relief

  requested herein, the Trustee submits that no other or further notice is required.

                                     VII. NO PRIOR REQUEST

         19.     No prior request for the relief sought in this Motion has been made to this or any

  other court.




                             [Remainder of page left intentionally blank]




   TRUSTEE’S MOTION TO ESTABLISH PROFESSIONAL                                        PAGE 9 OF 10
   COMPENSATION AND REIMBURSEMENT PROCEDURES
20-10410-hcm Doc#79 Filed 05/29/20 Entered 05/29/20 14:29:14 Main Document Pg 10 of
                                        19



         WHEREFORE, the Trustee respectfully requests that the Court grant the relief requested

  herein and such other and further relief as the Court may deem just and proper.



         Dated: May 29, 2020                    /s/ Scott D. Lawrence
                                               Jason M. Rudd
                                               State Bar No. 24028786
                                               Scott D. Lawrence
                                               State Bar No. 24087896
                                               Daniella G. Heringer
                                               State Bar No. 24103460

                                               WICK PHILLIPS GOULD & MARTIN, LLP
                                               3131 McKinney Avenue, Suite 100
                                               Dallas, Texas 75204
                                               Telephone: (214) 692-6200
                                               Facsimile: (214) 692-6255

                                               PROPOSED COUNSEL FOR GREGORY MILLIGAN,
                                               CH. 11 TRUSTEE FOR 3443 ZEN GARDEN, L.P.




                                  CERTIFICATE OF SERVICE

          I certify that on May 29, 2020, a true and correct copy of the forgoing was served on the
  parties listed in the attached service list, via ECF and/or email service where available.

                                               /s/ Scott D. Lawrence




   TRUSTEE’S MOTION TO ESTABLISH PROFESSIONAL                                   PAGE 10 OF 10
   COMPENSATION AND REIMBURSEMENT PROCEDURES
20-10410-hcm Doc#79 Filed 05/29/20 Entered 05/29/20 14:29:14 Main Document Pg 11 of
                                        19




                                    EXHIBIT A


                                   Proposed Order
20-10410-hcm Doc#79 Filed 05/29/20 Entered 05/29/20 14:29:14 Main Document Pg 12 of
                                        19




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

   IN RE:                                           §
                                                    §         CASE NO. 1:20-10410-HCM
   3443 ZEN GARDEN, L.P.                            §
                                                    §         Chapter 11
          DEBTOR.                                   §

        ORDER ESTABLISHING PROCEDURES FOR INTERIM COMPENSATION
           AND REIMBURSEMENT OF EXPENSES FOR PROFESSIONALS

         Upon consideration of the motion (the "Motion") filed by the above-captioned Trustee; the

  Court having found that it has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

  and 1334; the Court having found that venue of this proceeding and the Motion in this district is

  proper pursuant to 28 U.S.C. §§ 1408 and 1409; the Court having found that this matter is a core

  proceeding pursuant to 28 U.S.C. § 157(b); the Court having found that notice of the Motion has

  been given as set forth in the Motion and that such notice is adequate and no other or further notice

  need be given; the Court having found that the relief requested in the Motion is in the best interest

  of Debtor’s estate, its creditors, and other parties in interest; the Court having reviewed the Motion

  and the Court having determined that the legal and factual bases set forth in the Motion establish

  just cause for the relief granted herein; upon all of the proceedings had before the Court; and after

  due deliberation and sufficient cause appearing therefor,

            IT IS HEREBY ORDERED THAT:

         1.      The Motion is granted as set forth herein.

         2.      Except as may otherwise be provided in orders of the Court authorizing the retention

  of specific professionals, all professionals in this Case pursuant to this order of the Court may seek




   ORDER GRANTING TRUSTEE’S MOTION TO ESTABLISH                                     PAGE 1 OF 6
   PROFESSIONAL COMPENSATION AND REIMBURSEMENT PROCEDURES
20-10410-hcm Doc#79 Filed 05/29/20 Entered 05/29/20 14:29:14 Main Document Pg 13 of
                                        19



  compensation for professional services rendered and reimbursement of expenses incurred in

  accordance with the following Compensation Procedures:1

             a. No later than the 20th day of each calendar month following the month for which
  compensation is sought, each professional seeking interim allowance of its fees and expenses shall
  serve a statement (including the relevant time entry and description and expense detail) for
  temporary allowance of compensation for services rendered and reimbursement of expenses
  incurred during the preceding month (a "Monthly Fee Statement") (redacted if necessary to protect
  confidential information), by hand, overnight delivery, or email, on the following parties (each, a
  “Notice Party” and collectively, the "Notice Parties"): (i) 3443 Zen Garden, LP, Attn: Gregory S.
  Milligan, Chapter 11 Trustee, P.O. Box 90099, Austin, Texas 78709-0099
  (gmilligan@harneypartners.com); (ii) Counsel for the Trustee: Wick Phillips Gould & Martin,
  LLP, 3131 McKinney Ave., Suite 100, Dallas, Texas 75204, Attn: Jason M. Rudd
  (jason.rudd@wickphillips.com); (iii) counsel for Romspen Mortgage Limited Partnership: Foley
  & Lardner LLP, Attn: Thomas Scannell, 2021 McKinney Avenue, Suite 1600, Dallas, TX 75201;
  (tscannell@foley.com) and (iv) counsel for the United States Trustee, Office of the United States
  Trustee, Attn: Shane P. Tobin, 903 San Jacinto Blvd., Room 230, Austin, TX 78701
  (Shane.P.Tobin@usdoj.gov).

              b. Any professional that fails to serve a Monthly Fee Statement for a particular month
  may make request for those fees with the next Interim Fee Application. All Monthly Fee Statements
  shall include a summary of previous Monthly Fee Statements and amount paid and remaining to
  be paid for prior Monthly Fee Statements. Notwithstanding anything contained herein to the
  contrary, the first Monthly Fee Statement submitted by each professional shall cover the period
  from the Relief Order Entry Date through and including May 31, 2020 and shall be filed no later
  than June 22, 2020.

               c. The Monthly Fee Statement shall not be filed with the Court and a courtesy copy
  need not be delivered to chambers because (i) this Order is not intended to alter the fee application
  requirements outlined in sections 330 and 331 of the Bankruptcy Code and (ii) professionals are
  still required to serve and file interim and final applications for approval of fees and expenses in
  accordance with the relevant provisions of the Bankruptcy Code, the Bankruptcy Rules, and the
  Local Rules.

              d. Each Monthly Fee Statement must contain a list of the individuals and the
  individuals' respective titles (e.g., attorney, paralegal, etc.) who provided services during the
  statement period; the individuals' respective billing rates; the aggregate hours spent by each
  individual; a reasonably detailed breakdown of the fees and expenses incurred; and
  contemporaneously maintained time entries for each individual in increments of tenths (1/10) of an
  hour or as close thereto as practicable (unless otherwise authorized by the Court).

             e. Each Notice Party shall have ten (10) calendar days after receiving the Monthly Fee
  Statement to review the statement (the "Review Period”) and, if the Notice Party objects to the
  compensation or reimbursement sought in a particular statement, such Notice Party shall, within
  1
      Capitalized terms not otherwise defined herein are defined in the Motion.

      ORDER GRANTING TRUSTEE’S MOTION TO ESTABLISH                                 PAGE 2 OF 6
      PROFESSIONAL COMPENSATION AND REIMBURSEMENT PROCEDURES
20-10410-hcm Doc#79 Filed 05/29/20 Entered 05/29/20 14:29:14 Main Document Pg 14 of
                                        19



  the Review Period (the "Objection Deadline"), serve upon the professional to whose Monthly Fee
  Statement the Notice Party objects (with a copy to the other Notice Parties) a written "Notice of
  Objection to Fee Statement," setting forth the specific nature of the Notice Party's objection and
  the amount of fees or expenses at issue (with reference to particular time entries or portions thereof
  or particular expenses, as the case may be).

             f. If no objection is served by any of the Notice Parties on or before the Objection
  Deadline, the Trustee shall promptly pay eighty percent (80%) of the fees and one hundred percent
  (100%) of the expenses identified in each Monthly Fee Statement.

             g. If the Trustee objects or receives an objection to a particular Monthly Fee Statement
  from a Notice Party, the Trustee shall withhold payment of that portion of the Monthly Fee
  Statement to which the objection is directed and promptly pay the remainder of the fees and
  disbursements in the percentages set forth in paragraph (7.f).

              h. If the parties to an objection resolve their dispute following the service of a Notice
  of Objection to Fee Statement and if the party whose Monthly Fee Statement was objected to serves
  on all Notice Parties a statement indicating that the objection is withdrawn and describing the terms
  of the resolution, then the Trustee shall promptly pay in accordance with paragraph (7.f) that
  portion of the Monthly Fee Statement that is no longer subject to an objection.

             i. All objections that the parties do not resolve shall be preserved and presented to the
  Court at the next interim or final fee application hearing to be heard by the Court in accordance
  with paragraph (7.k) below.

              j. The service of an objection in accordance with paragraph (7.e) above shall not
  prejudice the objecting party's right to object to any fee application made to the Court in accordance
  with the Bankruptcy Code on any ground regardless of whether the objecting party raised the
  ground in an objection under paragraph (7.e) above. Furthermore, the decision by any party not to
  object to a Monthly Fee Statement shall not waive or prejudice that party's right to object to any
  fee application subsequently made to the Court in accordance with the Bankruptcy Code.

               k. Each professional shall file with the Court and serve on the Notice Parties an
  application (an "Interim Fee Application") for interim allowance of compensation and
  reimbursement of expenses sought in the Monthly Fee Statements filed during each three-month
  period (the "Interim Fee Period'') pursuant to section 331 of the Bankruptcy Code. The Interim Fee
  Application must identify the covered Monthly Fee Statements, include any other information
  requested by the Court or required by applicable Local Rules, and include a summary of all the
  professional’s requested fees and any payments made upon that request. Interim Fee Applications
  shall be filed with the Court and served on the Notice Parties. Objections, if any, to the Interim Fee
  Applications shall be filed and served upon the affected professional and the Notice Parties so as
  to be received on or before the 21st day (or the next business day if such day is not a business day)
  following service of the Interim Fee Application.

             l. The Court, in its discretion, may approve an Interim Fee Application to which no
  objections have been filed without the need for a hearing. Upon allowance by the Court of a


   ORDER GRANTING TRUSTEE’S MOTION TO ESTABLISH                                     PAGE 3 OF 6
   PROFESSIONAL COMPENSATION AND REIMBURSEMENT PROCEDURES
20-10410-hcm Doc#79 Filed 05/29/20 Entered 05/29/20 14:29:14 Main Document Pg 15 of
                                        19



  professional's Interim Fee Application, the Trustee shall be authorized to promptly pay such
  professional all requested fees (including the 20% holdback) and expenses not previously paid.

             m. The pendency of an objection to payment of compensation or reimbursement of
  expenses shall not disqualify a professional from the future payment of compensation or
  reimbursement of expenses pursuant to the Compensation Procedures, unless otherwise ordered by
  the Court.

              n. Neither (i) the payment of or the failure to pay, in whole or in part, compensation
  for services and reimbursement of expenses under the Compensation Procedures, nor (ii) the filing
  of or the failure to file an objection to any Monthly Fee Statement or Interim Fee Application will
  bind any party in interest or the Court with respect to the allowance of interim or final applications
  for compensation for services and reimbursement of expenses of professionals. All fees and
  expenses paid to professionals in accordance with the Compensation Procedures are subject to
  disgorgement until final allowance by the Court.

              o. Any professional that fails to file an Interim Fee Application when due must wait
  until the next due date of an Interim Fee Application, but may request interim approval for more
  than one period.

              p. Professionals shall file final applications for compensation and reimbursement (the
  "Final Fee Applications") by such deadline as may be established in a confirmed chapter 11 plan
  or by order of the Court. All Final Fee Applications shall comply with the applicable provisions of
  the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and applicable orders of this Court.

             q. Copies of all Monthly Fee Statements, Interim Fee Applications, Final Fee
  Applications, and notices of any hearings thereon (each a "Hearing Notice") must be served upon
  the Notice Parties. All other parties who file a request for service of notices pursuant to Bankruptcy
  Rule 2002 shall be entitled to receive only a copy of a Hearing Notice and a Fee Application
  Summary as required by Local Rule 2016(b)(l) in connection with each Interim Fee Application
  and each Final Fee Application. Notice given in accordance with this Order is deemed sufficient
  and adequate and in full compliance with the applicable provisions of the Bankruptcy Code, the
  Bankruptcy Rules and the Local Rules.

         3.      Each member of any committee appointed is permitted to submit statements of

  expenses (excluding third-party legal fees and expenses of individual committee members) and

  supporting vouchers to the committee's counsel, which counsel shall collect and submit the

  committee members' requests for reimbursement in accordance with the Compensation Procedures;

  provided, however, that committee members' requests for reimbursement of attorneys' fees and

  expenses must be made by separate application and scheduled for hearing upon proper notice.



   ORDER GRANTING TRUSTEE’S MOTION TO ESTABLISH                                     PAGE 4 OF 6
   PROFESSIONAL COMPENSATION AND REIMBURSEMENT PROCEDURES
20-10410-hcm Doc#79 Filed 05/29/20 Entered 05/29/20 14:29:14 Main Document Pg 16 of
                                        19



         4.      The Trustee is authorized to pay experts directly without further motion or

  application to the Court. The Trustee shall include all payments made to professionals in

  accordance with the Compensation Procedures in his monthly operating reports identifying the

  amounts paid to each professional.

         5.      Notwithstanding anything to the contrary herein, nothing in this Order authorizes

  the use of cash collateral or debtor-in-possession financing. Any payments authorized to be made

  pursuant to this Order shall be made only to the extent authorized under cash collateral and

  postpetition financing orders (as amended or extended, as the case may be) and corresponding

  budgets approved by the Court in effect as of the time such payment is to be made.

         6.      Notice of the Motion as provided therein shall be deemed good and sufficient and

  the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied by such notice.

         7.      All time periods set forth in this Order shall be calculated in accordance with

  Bankruptcy Rule 9006(a).

         8.      The Trustee is authorized to take all actions necessary to effectuate the relief granted

  pursuant to this Order in accordance with the Motion.

         9.      This Court shall retain jurisdiction with respect to any and all matters arising from

  or related to the interpretation or implementation of this Order.

                                                  ###




   ORDER GRANTING TRUSTEE’S MOTION TO ESTABLISH                                     PAGE 5 OF 6
   PROFESSIONAL COMPENSATION AND REIMBURSEMENT PROCEDURES
20-10410-hcm Doc#79 Filed 05/29/20 Entered 05/29/20 14:29:14 Main Document Pg 17 of
                                        19



  PREPARED AND SUBMITTED BY

  Jason M. Rudd
  State Bar No. 24028786
  Scott D. Lawrence
  State Bar No. 24087896
  Daniella G. Heringer
  State Bar No. 24103460

  WICK PHILLIPS GOULD & MARTIN, LLP
  3131 McKinney Avenue, Suite 100
  Dallas, Texas 75204
  Telephone: (214) 692-6200
  Facsimile: (214) 692-6255

  PROPOSED COUNSEL FOR GREGORY MILLIGAN,
  CH. 11 TRUSTEE FOR 3443 ZEN GARDEN, L.P.




   ORDER GRANTING TRUSTEE’S MOTION TO ESTABLISH                  PAGE 6 OF 6
   PROFESSIONAL COMPENSATION AND REIMBURSEMENT PROCEDURES
 20-10410-hcm Doc#79 Filed 05/29/20 Entered 05/29/20 14:29:14 Main Document Pg 18 of
                                         19


                                3443 Zen Garden, LP          United States Trustee
                                3443 Ed Bluestein Blvd.      903 San Jacinto Blvd,
                                Austin, TX 78721-2912        Suite 230
                                                             Austin, TX 78701-2450

US Bankruptcy Court             3443 Zen Garden GP, LLC      ABC Supply Co Inc.
903 San Jacinto, Suite 322      c/o Rob Roy Parnell,         PO Box 840899
Austin, TX 78701-2450           Receiver                     Dallas, TX 75284-8099
                                241 McKellar Road
                                Dripping Springs, TX 78620

Aero Photo                      Ahern Rentals                Allied Sales Company
4000 16th Street North          PO Box 271390                PO Box 6116
St. Petersburg, FL 33703        Las Vegas NV 89127-1390      Austin, TX. 78762-6116

Austin Commercial &             Adam Zarafshani              BPI
Residential Plumbing            3443 Ed Bluestein Blvd.,     PO Box 405300
2407 S. Congress Ave, Ste132    Building V                   Atlanta, GA. 30384-5300
Austin TX 78704-5505            Austin, TX 78721-2912

Blu Fish Collaborative, Inc.    CT Laborers Electric, LLC    Capital Industries, LLC
PO Box 40792                    188 Alaska Road              2105 Donley Dr., Ste. 200
Austin, TX. 78704-0014          Uhland, TX 78640-6644        Austin, TX 78758-4510

Capital Pumping, LP             City of Austin c/o Anne      DM’s Construction
3200 Steck Ave, Suite 220       Morgan                       Equipment Repair
Austin, TX 78757-8032           301 W. 2nd Street            518 Yucca Drive
                                                             Round Rock TX 78681-7411
                                Austin, TX 78701-4652

                                Eightfold Development, LLC   Equipment Share
                                3443 Ed Bluestein Blvd.,     2511 Broadway Bluffs Dr.,
                                Building V, Sui              Ste. 202
                                                             Columbia, MO 65201-8142
                                Austin, TX 78721-2912

Great Lakes Lifting             Ferguson Enterprises Inc.    Ferguson Waterworks, LLC
Solutions                       2551 North Mays              #1106 4427 Factory Hill
4910 Wilshire Blvd                                           Drive
Country Club Hills, IL          Round Rock, TX 78665-2411
                                                             San Antonio, TX. 78219-
60478-3153                                                   2704

Fritz, Byrne, Head & Gilstrap   Frontier Plastering          GSC Architects
221 West Sixth Street, Ste      PO Box 1455                  3100 Alvinn
960                             Elgin TX 78621-1455          Devanne Bldg. A
Austin TX 78701-3444                                         Ste. 200-B
                                                             Austin, TX 78741-7406
Keytech North America           Hilti Inc.                   Hinshar & Culbertson
20 PGA Drive Suite 201          PO Box 650756                151 North Franklin St.,
Stafford VA 22554-8218          Dallas, TX 75265-0756        Ste. 2500
                                                             Chicago, IL 60606-1915
Hollandstone                    Hull Supply, Inc.            Jeremie Schultz
PO Box 50058                    5117 East Cesar Chavez       6555 Hwy 140 W
Austin TX 78763-0058            Austin, TX 78702-5142        Puryear TN 38251-3943

MLA Geotechnical                MOHD Service Solutions LLC   Mark Schiffgens, CPA
2800 Longhorn Blvd Suite 104    3701 E. Plano Parkway Ste    100 E. Anderson Lane Ste
Austin, TX 78758-7624           400                          250
                                                             Austin, TX 78752-1233
                                Plano, TX. 75074-1806
 20-10410-hcm Doc#79 Filed 05/29/20 Entered 05/29/20 14:29:14 Main Document Pg 19 of
                                         19


McMinn Land Surveying Company   Mint Engineering, LLC          Mobile Mini Storage
4008 Greenmountain Lane         5130 Mansfield View Court      Solutions
Austin TX 78759-7570            Austin TX 78732-1854           4646 East Van Buren Street
                                                               Suite 400
                                                               Phoenix, AZ 85008-6927
NLB Corp.                       Nathan Olson                   Oldcastle Materials, Inc
29830 Beck Road                 11308 Wet Season Dr.           Texas Concrete
Wixom Michigan 48393-2824       Austin, TX 78754-5855          1320 Arrow Point Dr Ste
                                                               600
                                                               Cedar Park, TX 78613-2189
Panache Development &           Paradigm Glass                 Praxair Distribution, Inc.
Construction                    9603 Saunders Lane, #B-2       Dept 0812 PO Box 120812
PO Box 26539                    Austin TX 78758-5230           Dallas, TX 75312-0812
Austin TX 78755-0539

Professional Flooring           Professional StruCivil         Ram Tool Supply
PO Box 7558                     Engineers Inc                  8013 Exchange Dr.
Fort Worth, TX 76111-0558       2205 W. Parmer Ln. #201        Austin, Tx 78754-4713
                                Austin TX 78727

Regal Plastics Supply           Reinhart & Associates, Inc.    Rob Roy Parnell
Company, Inc                    P.O. Box 140105                c/o G. Stewart Whitehead
9200 N. Royal Ln. Suite 120     Austin, TX 78714-0105          Winstead, PC
Irving, TX. 75063-2468                                         401 Congress Avenue Ste
                                                               2100
                                                               Austin, TX 78701-3798
Rob Roy Parnell, Receiver       Roca                           Ruiz Testing Services, Inc
251 McKellar Road               1190 NW 25th Street            10854 Gulfdale St.
Dripping Springs, TX 78620-     Miami, FL 33172                San Antonio, Tx 78216-3607
4884

Schindler Elevator Corp.        Sigmax Corporation             Structures
2020 Centimeter Center          321 N. Oakhurst Dr.#602        6926 N. Lamar Blvd
Austin, TX 78758-4956           Beverly Hills, CA 90210-4175   Austin, TX. 78752-3508

Summer Legacy                   Sweep Across Texas             G. Stewart Whitehead
PO Box 144151                   1512 Dungan Lane               Winstead, PC
Austin TX 78714-4151            Austin, TX 78754-4022          401 Congress Avenue Ste
                                                               2100
                                                               Austin, TX 78701-3798
Trane                           Texas Crane Service            The Bug Master
PO Box 845053                   203 S. W.W. WHITE RD           1912 Smith Rd
Dallas, TX 75284-5053           SAN ANTONIO, TX 78219-4221     Austin, TX 78721-3547

United States Trustee-AU12
903 San Jacinto Blvd, Ste 230
Austin, TX 78701-2450
